Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous office action sent out on 11/24/2020 is vacated in favor of this office.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.

Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousnes

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lowes et al. (US 2016/0184237) in view of Jenner (W02013/131024 6 September, 2013). 
 .
The claims are drawn a method for increasing a floral yield of a flowering plant.  The method comprising exposing a flowering plant between side lights, irradiating the flowering plant along the entire height of the plant side light having a wavelength of between 580 nm and 780 nm and discontinuing the irradiation upon completion of the flowering stage. Irradiating the interior and under canopy using supplemental lighting devices.  Clamping supplemental lighting devices to the flowering plant and using a plurality of legs to support the light.  The annular clamshell lighting device is clamp directly to the plant. Light having a color range between 1500 degrees Kelvin to 2700 degrees Kelvin.

            Lowes et al. teach a method of growing cannabaceae plants using artificial lightning. Lowes et al. teach using red light in different directions, top, sides and bottom of the plants (claim 1) to improve quality, intensity and penetration of the light into plant canopy. Lowe et al. disclose wavelength of 400-700 nm and 620-750 nm.                Lowe et al. disclose the importance of space and lightening parameters. Lowe et al. disclose light which has a color between 1000-2500 Kelvin. 
            Jenner discloses a method which directly illuminate the plant stem or other plant structure, annular clamshell lighting, and lighting device with a leg (figure 3, 4 and 5).

The references also do not specifically teach discontinuing the irradiation upon completion of the flowering stage as claimed by Applicant.  The duration of irradiation of the plant is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal duration of light to apply in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of duration of light would have been obvious at the time of Applicant’s invention.

It would have been obvious to modify the method of Lowes et al. by clamping lighting device directly to the stalk of the flowering plant and adding lighting devices with legs. One would have been motivated to provide these supplemental lighting devices to the interior canopy knowing that by “illuminating this extra area, the total volume of canopy illuminated increases and by extension, total amount of product produces increases. ’ As taught by Lowes et al. ([0013].

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Comment

                                                                          No claim is allowable.














Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner